     Case 2:16-cv-05370-DSF-PLA Document 255-1 Filed 11/28/18 Page 1 of 7 Page ID
                                      #:3348



 1
 2
 3
 4
 5
 6
 7
 8
 9                            UNITED STATES DISTRICT COURT
10                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11   UNITED STATES OF AMERICA,                     No. CV 16-5370-DSF (PLAx)
12               Plaintiff,                        [PROPOSED] CONSENT JUDGMENT
13                                                 OF FORFEITURE
                        v.
14
     ALL RIGHT TO AND INTEREST
15   HELD OR SECURED BY THE REAL
     PROPERTY LOCATED IN NEW
16   YORK, NEW YORK, KNOWN AS
     THE PARK LANE HOTEL,
17
           Defendant.
18
19
20         On July 20, 2016, the United States (the “Government”) initiated this civil
21   forfeiture action (the “Action”) alleging that the defendant res (“Defendant Res”)
22   identified in Attachment A to the Government’s Verified Complaint for Forfeiture In
23   Rem is subject to forfeiture pursuant to Title 18, United States Code, Sections
24   981(a)(1)(C) & (A). On August 4, 2017, the United States filed a First Amended
25   Verified Complaint for Forfeiture In Rem (“FAC”). The FAC sought relief on the same
26   legal basis as to the Defendant Res.
27         Notice was given according to law. Direct notice was sent to all known claimants
28   by the United States after both the Government’s Verified Complaint for Forfeiture In
     Case 2:16-cv-05370-DSF-PLA Document 255-1 Filed 11/28/18 Page 2 of 7 Page ID
                                      #:3349



 1   Rem and the FAC were filed with the Court. Notice was also published on the
 2   Government’s website www.forfeiture.gov for 30 consecutive days. The time for filing
 3   claims and answers has expired in this Action.
 4         Mubadala Development Company PJSC, Fifty Ninth Investment Company LLC,
 5   Sixtieth Investment Company LLC, 59th CPS Parking Blocker LLC, 59th Hotel Blocker
 6   LLC, 59th CPS Option Units Blocker LLC, Symphony CP (Park Lane) LLC, WG
 7   Partners 36 CPS LLC, Athene Annuity & Life Assurance Company, American Equity
 8   Investment Life Insurance Company, CRECB Funding III, LLC, and Wells Fargo Bank,
 9   N.A., as Administrative Agent for the Senior Lenders (collectively, the “Claimants,” and
10   with the Government, the “Parties”) timely filed verified claims in this Action asserting
11   an interest in the Defendant Res.
12         The claimants 36 CPS Condos (NYC) LLC, 36 CPS Residential Sales (NYC)
13   Limited, 36 CPS Parking (NYC) Limited, and 36 CPS Luxury Hotel (NYC) Limited
14   (collectively, the “36 CPS Claimants”) also filed verified claims in this Action asserting
15   an interest in the Defendant Res. On November 19, 2018, the 36 CPS Claimants
16   withdrew their claims stating that they had “determined that their interests and the
17   interests of the [Defendant Res] are furthered and best served by withdrawing their
18   claims.”
19         Now, the United States and Claimants have stipulated and agreed to a resolution
20   of this Action. Based on the Parties’ Joint Stipulation and Request to Enter Consent
21   Judgment of Forfeiture (the “Joint Stipulation”), and for good cause appearing, IT IS
22   ORDERED, ADJUDGED AND DECREED that:
23         1.     This Court has jurisdiction over the Action pursuant to 28 U.S.C. §§ 1345
24   and 1355.
25         2.     The United States has given and published notice of these actions as
26   required by law, including Rule G of the Supplemental Rules for Admiralty or Maritime
27   Claims and Asset Forfeiture Actions, Federal Rules of Civil Procedure, and the Local
28   Rules of this Court. The time for filing claims in this Action has expired. Any potential
                                                  2
     Case 2:16-cv-05370-DSF-PLA Document 255-1 Filed 11/28/18 Page 3 of 7 Page ID
                                      #:3350



 1   claimants to the Defendant Res other than the Claimants are deemed to have admitted the
 2   allegations of the FAC with respect to the Defendant Res. The allegations in the FAC
 3   are sufficient to provide a basis for forfeiture of the portion of the Defendant Res not
 4   currently held indirectly by affiliates of Mubadala Development Company PJSC (the
 5   “Subject Asset”) on the terms described herein. The Subject Asset does not include any
 6   interest in Symphony CP (Park Lane) LLC owned by WG Partners 36 CPS LLC.
 7         3.     The Joint Stipulation memorializes the resolution of all claims between the
 8   Government and any Party relating to or arising from this Action. Each Party shall
 9   cooperate with the other(s) to perform the acts required by the Joint Stipulation, and shall
10   refrain from taking any action that is inconsistent with the Joint Stipulation.
11         4.     The Subject Asset is hereby ordered forfeited to the United States of
12   America and all right, title, and interest in the Subject Asset shall vest in the United
13   States and no one else. Claimants consent to all right, title and interest in the Subject
14   Asset being condemned and forfeited to the United States of America. The United
15   States shall dispose of the Subject Asset in accordance with law. Pursuant and subject to
16   the terms of a Memorandum of Understanding (the “MOU”), dated as of November 2,
17   2018, among Mubadala Development Company PJSC, together with its affiliate Fifty
18   Ninth Investment Company LLC, one of the Claimants (together with an affiliate or
19   subsidiary thereof, “Buyer”), and certain affiliates of the 36 CPS Claimants, upon the
20   satisfaction of certain conditions specified in the MOU, Buyer intends to purchase the
21   Subject Asset from the United States, and it is the Buyer’s understanding that the United
22   States intends to sell and transfer the Subject Asset to Buyer. Except for having
23   consented to the United States’ sale and transfer of the Subject Asset after this Forfeiture
24   Judgment is entered by the Court, nothing contained in the Joint Stipulation or this
25   Forfeiture Judgment shall adversely affect the rights of any lender or other party under
26   one or more of the loan and related agreements dated November 25, 2013 (as modified
27   or amended, the “Loan Agreements”) pertaining to 36 Central Park South, New York,
28   New York (“the Park Lane Hotel”) including the liens or rights of any lender or other
                                                   3
     Case 2:16-cv-05370-DSF-PLA Document 255-1 Filed 11/28/18 Page 4 of 7 Page ID
                                      #:3351



 1   party against the collateral which secures any obligations under one or more of the Loan
 2   Agreements, including without limitation the Park Lane Hotel or any equity collateral or
 3   other collateral.
 4          5.    Claimants, jointly and individually, shall not file, or cause any other person
 5    or entity to file, or assist any other person or entity in filing, any claim to the Subject
 6    Asset, or in any way interfere with or delay the forfeiture of the Subject Asset. Upon
 7    request of the Government, Claimants, individually and jointly, agree to reasonably
 8    cooperate with the United States in connection with responding to any claims asserted
 9    against the Subject Asset.
10          6.    All of the Government’s remaining claims asserted in this Action, including
11   in respect of the portion of the Defendant Res currently held indirectly by affiliates of
12   Mubadala Development Company PJSC, are dismissed. This Forfeiture Judgment
13   constitutes the final judgment between and among the United States of America and
14   Claimants with respect to this Action. The Parties agree that the resolution of this matter
15   upon the terms and conditions set forth in the Joint Stipulation and the MOU shall be the
16   final and complete satisfaction of the claims asserted by the United States and Claimants
17   in this Action. Claimants, jointly and individually, understand and agree that it will not
18   seek, through any court proceeding or other process, the return of the Subject Asset.
19   Except as otherwise provided for in the Joint Stipulation, the MOU, or the Loan
20   Agreements, the Parties specifically waive any rights to further litigate against each other
21   their respective interests in the Defendant Res. The Government’s remaining claims
22   asserted in this Action, including in respect of the portion of the Defendant Res currently
23   held indirectly by affiliates of Mubadala Development Company PJSC, are dismissed.
24          7.    All Parties shall bear their own fees and costs, except to the extent set forth
25   in the MOU, or as otherwise provided for under the Loan Agreements. Except to the
26   extent set forth in the MOU, the Parties hereby waive any and all claims against the
27   Government for attorney’s fees and costs. For the avoidance of doubt, notwithstanding
28   the provisions of, Title 28, United States Code, Section 2465, or any other “cost” or “fee-
                                                    4
     Case 2:16-cv-05370-DSF-PLA Document 255-1 Filed 11/28/18 Page 5 of 7 Page ID
                                      #:3352



 1   shifting” statute or regulation, Claimants, jointly and individually, expressly waive any
 2   right to seek any fees or expenses incurred related to the instant Action and/or forfeiture
 3   of the Subject Asset. Claimants, jointly and individually, and their employees,
 4   representatives, agents, assignees, and attorneys, shall forever discharge and hold
 5   harmless the United States, and any and all officers, agents, representatives, attorneys,
 6   and employees of same, from all claims, liabilities, obligations, appeals or demands,
 7   including attorney’s fees, in connection with or arising from this Action (for the
 8   avoidance of doubt, nothing contained herein shall obligate the Claimants to indemnify
 9   the United States or its officers, agents, representatives, attorneys and employees of same
10   for attorney’s fees in this Action or any third party action).
11         8.     As it pertains to this Forfeiture Judgment entered in this Action, all rights of
12    appeal are hereby waived by all Parties. Notwithstanding the foregoing, the Parties do
13    not waive their rights to enforce the terms of the Joint Stipulation, this Forfeiture
14    Judgment or the MOU, which rights are expressly retained.
15         9.     Reasonable cause existed for the United States to institute these
16    proceedings, and this Forfeiture Judgment entered by the Court shall be construed as a
17    certificate of reasonable cause pursuant to 28 U.S.C. § 2465.
18         10.    Any dispute arising under the Joint Stipulation shall be governed by the
19   laws of the United States. The exclusive jurisdiction and venue for any dispute arising
20   between and among the Parties in connection with the Joint Stipulation is the United
21   States District Court for the Central District of California. This Court shall retain
22   jurisdiction to enforce the Joint Stipulation and this Forfeiture Judgment.
23   ///
24   ///
25
26
27
28
                                                   5
     Case 2:16-cv-05370-DSF-PLA Document 255-1 Filed 11/28/18 Page 6 of 7 Page ID
                                      #:3353



 1         11.     The Joint Stipulation and the MOU constitutes the entire final, complete
 2    and exclusive understanding between and among the Parties with respect to the Action
 3    and supersedes all prior or contemporaneous written or oral agreements with respect to
 4    the Action. The Parties expressly acknowledge that they have not relied on any
 5    representations, warranties, agreements, or understandings not expressly contained in
 6    the Joint Stipulation or the MOU. Notwithstanding anything to the contrary in the Joint
 7    Stipulation, nothing in this Forfeiture Judgment shall limit or impair the rights or
 8    obligations of the parties to the MOU as set forth in the MOU.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  6
     Case 2:16-cv-05370-DSF-PLA Document 255-1 Filed 11/28/18 Page 7 of 7 Page ID
                                      #:3354



 1    Dated:
 2                                          /s/
                                            UNITED STATES DISTRICT JUDGE
 3
 4
 5
 6    PRESENTED BY:
 7
 8    DEBORAH CONNOR, Chief
      Money Laundering and
 9    Asset Recovery Section
10    United States Department of Justice
      WOO S. LEE
11    BARBARA LEVY
12    JOSHUA SOHN
13    JONATHAN BAUM
      Criminal Division
14    U.S. Department of Justice
15
      NICOLA T. HANNA
16    United States Attorney
17    LAWRENCE S. MIDDLETON
      Assistant United States Attorney
18
      Chief, Criminal Division
19    STEVEN R. WELK
20    Assistant United States Attorney
      Chief, Asset Forfeiture Section
21
22
      JOHN J. KUCERA
23
      MICHAEL R. SEW-HOY
24    Assistant United States Attorneys
25
      Attorneys for Plaintiff
26    UNITED STATES OF AMERICA
27
28
                                             7
